 


109 HR 3535 IH: To amend the Agricultural Marketing Act of 1946 to require country of origin labeling for macadamia nuts.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3535 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Case introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Agricultural Marketing Act of 1946 to require country of origin labeling for macadamia nuts. 
 
 
1.Country of origin labeling required for macadamia nuts 
(a)General requirementSection 281(2)(A)(vi) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638(2)(A)(vi)) is amended by striking peanuts and inserting peanuts and macadamia nuts. 
(b)Requirements for United States country of originSection 282(a)(2)(E) of such Act (7 U.S.C. 1638a(a)(2)(E)) is amended by striking commodity or peanuts and inserting commodity, peanuts, or macadamia nuts.   
 
